     Case 2:19-cv-01423-JAM-JDP Document 31 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ALLEN HAMMLER,                                     Case No. 2:19-cv-01423-JAM-JDP (PC)
11                        Plaintiff,                     ORDER GRANTING PLAINTIFF AN
                                                         EXTENSION OF TIME TO FILE A THIRD
12            v.                                         AMENDED COMPLAINT
13    E. COTA, et al.,                                   ECF No. 30
14                        Defendants.
15

16

17          On October 6, 2020, the court screened plaintiff’s second amended complaint and notified

18   plaintiff that the complaint failed to state a claim upon which relief may be granted. ECF No. 29.

19   Plaintiff was granted thirty days to file an amended complaint. Id. at 4-5. Instead of filing an

20   amended complaint, plaintiff filed a motion asking that he be permitted to stand on the allegations

21   in the second amended complaint. ECF No. 30. Alternatively, he requests a thirty-day extension

22   of time to file a third amended complaint. Id. Since the second amended complaint’s allegations

23   fail to state a claim, see ECF No. 29, the court will grant plaintiff’s alternative request for an

24   extension of time.

25          Accordingly, it is hereby ORDERED that:

26          1. Plaintiff’s motion for an extension of time, ECF No. 30, is granted.

27          2. Plaintiff may file an amended complaint on or before January 4, 2021.

28          3. Failure to file an amended complaint by that date will result in a recommendation that
     Case 2:19-cv-01423-JAM-JDP Document 31 Filed 12/04/20 Page 2 of 2


 1   this case be dismissed for failure to state a claim and failure to prosecute.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     December 4, 2020
 5                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
